DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 11-14, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama USPG Pub. No.: US 2010/0080601 in view of Fukaya USPG Pub No.: US 2021/0073605.
Regarding Claim 1, Murayama teaches a transfer belt unit for use with an image forming apparatus (see figure 1) comprising 
a photosensitive drum (28) and a cleaning roller (16B), the cleaning roller being rotatable at one of a first rotational speed and a second rotational speed faster than the first rotational speed (see [0061]-[0063]), the transfer belt unit comprising: 
a transfer belt (13) configured to transfer toner on the photosensitive drum onto a sheet conveyed to a portion between the photosensitive drum and the transfer belt (seen in figure 1), the transfer belt being configured to make contact with the cleaning roller and to be cleaned by the cleaning roller (seen in figure 1); and 
a belt memory (figure 2, 43 and [0053]) including: 
a first storage area configured to store therein a first rotation time period, the first rotation time period indicating a total of a period of time that the cleaning roller rotates at the first rotational speed; and a second storage area configured to store therein a second rotation time period, the second rotation time period indicating a total of a period of time that the cleaning roller rotates at the second rotational speed (see [0053] which states that a cleaning condition according to Murayama is the number of rotations of the cleaning roller for both a first speed mode and a second speed mode. Next refer to figures 9-11 and [0068] which shows data points A, B, and C, which are data points, indicative of the speed of the cleaning roller in each mode and the quality of function, stored in the memory in different memory array spots in order to determine the deterioration of the cleaning roller).  
Although, Murayama does not explicitly teach storing a first rotation time period and a second rotation time period, but rather the number of rotations, Fukaya teaches that making calculations based on stored values of the number of rotations is a known equivalent for making the same calculations based on stored values of driving time.  Therefore, one of ordinary skill in the art at the time of filing would have been able to making such a substitution given the teachings of Murayama in view of those of Fukaya because Fukaya teaches an art recognized equivalence between number of rotations and drive time (see MPEP 2144.06).
Regarding Claim 2, Murayama, as applied in view of Fukaya, teaches the transfer belt unit according to claim 1, wherein a deterioration quantity of the transfer belt is calculated on a basis of the first rotation time period and the second rotation time period, the deterioration quantity indicating a quantity by which the transfer belt is deteriorated by rotation of the cleaning roller (see [0053] and [0068], in which an indication of the deterioration of the cleaning roller is an indication of the deterioration quantity of the transfer belt as both of these elements contact one another and deteriorate together).
Regarding Claim 5, Murayama the transfer belt unit according to claim 1, wherein the transfer belt unit is for use with a fixing unit, and wherein the transfer belt is configured to convey the sheet conveyed to the portion between the photosensitive drum and the transfer belt to the fixing unit (see figure 1).
Regarding Claim 6, Murayama teaches the transfer belt unit according to claim 1, wherein the transfer belt unit is attachable to and detachable from the image forming apparatus [0024].
Regarding Claim 7, Murayama teaches a transfer belt unit for use with an image forming apparatus (see figure 1) comprising 
a photosensitive drum (28) and a cleaning roller (16B), the cleaning roller being rotatable at one of a first rotational speed and a second rotational speed faster than the first rotational speed (see [0061]-[0063]), the transfer belt unit comprising: 
a transfer belt (13) configured to transfer toner on the photosensitive drum onto a sheet conveyed to a portion between the photosensitive drum and the transfer belt (seen in figure 1), the transfer belt being configured to make contact with the cleaning roller and to be cleaned by the cleaning roller (seen in figure 1); and 
a belt memory (figure 2, 43 and [0053]) configured to store therein a deterioration quantity of the transfer belt calculated on a basis of a first rotation time period and a second rotation time period, the first rotation time period indicating a total of a period of time that the cleaning roller rotates at the first rotational speed, the second rotation time period indicating a total of a period of time that the cleaning roller rotates at the second rotational speed (see [0053] which states that a cleaning condition according to Murayama is the number of rotations of the cleaning roller for both a first speed mode and a second speed mode. Next refer to figures 9-11 and [0068] which shows data points A, B, and C, which are data points, indicative of the speed of the cleaning roller in each mode and the quality of function, stored in the memory in different memory array spots in order to determine the deterioration of the cleaning roller;  see [0053] and [0068], in which an indication of the deterioration of the cleaning roller is an indication of the deterioration quantity of the transfer belt as both of these elements contact one another and deteriorate together).
Although, Murayama does not explicitly teach storing a first rotation time period and a second rotation time period, but rather the number of rotations, Fukaya teaches that making calculations based on stored values of the number of rotations is a known equivalent for making the same calculations based on stored values of driving time.  Therefore, one of ordinary skill in the art at the time of filing would have been able to making such a substitution given the teachings of Murayama in view of those of Fukaya because Fukaya teaches an art recognized equivalence between number of rotations and drive time (see MPEP 2144.06).
Regarding Claim 8, Murayama, as applied in view of Fukaya, teaches the transfer belt unit according to claim 7, wherein the deterioration quantity indicates a quantity by which the transfer belt is deteriorated by rotation of the cleaning roller (see [0053] and [0068]).
Regarding Claim 11, Murayama teaches the transfer belt unit according to claim 7, wherein the transfer belt unit is for use with a fixing unit, and wherein the transfer belt is configured to convey the sheet conveyed to the portion between the photosensitive drum and the transfer belt to the fixing unit (seen in figure 1).
Regarding Claim 12, Murayama teaches the transfer belt unit according to claim 7, wherein the transfer belt unit is attachable to and detachable from the image forming apparatus [0024].
Regarding Claim 13, Murayama teaches an image forming apparatus (see figure 1) comprising: 
a main body (2); 
a photosensitive drum (28); 
a transfer belt unit (11) including a transfer belt (13) configured to transfer toner on the photosensitive drum onto a sheet conveyed to a portion between the photosensitive drum and the transfer belt (seen in figure 1); 
a cleaning roller (16B) configured to make contact with the transfer belt and to clean the transfer belt (see figure 1), the cleaning roller being rotatable at one of a first rotational speed and a second rotational speed faster than the first rotational speed (see [0061]-[0063]); 
a main memory (figure 2, 43 and [0053]); and 
a controller (42 seen in figure 2) configured to perform: calculating a deterioration quantity of the transfer belt on a basis of a first rotation time period and a second rotation time period those stored in the main memory, the first rotation time period indicating a total of a period of time that the cleaning roller rotates at the first rotational speed, the second rotation time period indicating a total of a period of time that the cleaning roller rotates at the second rotational speed (see [0053] which states that a cleaning condition according to Murayama is the number of rotations of the cleaning roller for both a first speed mode and a second speed mode. Next refer to figures 9-11 and [0068] which shows data points A, B, and C, which are data points, indicative of the speed of the cleaning roller in each mode and the quality of function, stored in the memory in different memory array spots in order to determine the deterioration of the cleaning roller).
Although, Murayama does not explicitly teach storing a first rotation time period and a second rotation time period, but rather the number of rotations, Fukaya teaches that making calculations based on stored values of the number of rotations is a known equivalent for making the same calculations based on stored values of driving time.  Therefore, one of ordinary skill in the art at the time of filing would have been able to making such a substitution given the teachings of Murayama in view of those of Fukaya because Fukaya teaches an art recognized equivalence between number of rotations and drive time (see MPEP 2144.06).
Regarding Claim 14, Murayama teaches the image forming apparatus according to claim 13, wherein the deterioration quantity indicates a quantity by which the transfer belt is deteriorated by rotation of the cleaning roller (see [0053] and [0068], in which an indication of the deterioration of the cleaning roller is an indication of the deterioration quantity of the transfer belt as both of these elements contact one another and deteriorate together).
Regarding Claim 17, Murayama teaches the image forming apparatus according to claim 13, wherein the transfer belt unit is attachable to and detachable from the main body, wherein the transfer belt unit further includes a belt memory (43 is a memory for the device including the belt), and wherein the controller is configured to further perform: storing the deterioration quantity of the transfer belt into the belt memory ([0068] the deterioration quantity of the cleaning roller can be thought of as a deterioration quantity of the belt as both contact one another and deteriorate together during use).
Regarding Claim 19, Murayama teaches the image forming apparatus according to claim 13, wherein the controller is configured to further perform: calculating a remaining service life of the transfer belt by subtracting the deterioration quantity of the transfer belt from a value indicating an entire service life of the transfer belt (see [0068] in which remaining time is determined in this manner of subtraction of previous accumulated data).
Regarding Claim 20, Murayama teaches the image forming apparatus according to claim 13, further comprising a fixing unit, wherein the transfer belt is configured to convey the sheet conveyed to the portion between the photosensitive drum and the transfer belt to the fixing unit (see figure 1).
Regarding Claim 21, Murayama teaches the image forming apparatus according to claim 13, wherein the transfer belt unit is attachable to and detachable from the main body [0024].
Allowable Subject Matter
Claim 3-4, 9-10, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852